Citation Nr: 9904306	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
manifested by hair loss (alopecia areata and/or alopecia 
totalis).

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of bilateral frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  He is a former prisoner of war (POW).

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issue of entitlement to an increased rating for the 
service-connected residuals of frozen feet will be addressed 
in the remand portion of the present decision/remand because 
it needs additional development.


FINDINGS OF FACT

1.  Alopecia areata and alopecia totalis were first diagnosed 
more than 50 years after the veteran's separation from active 
military service and they have not been shown to be causally 
related to service.

2.  The diagnosed PTSD currently is only manifested by 
nightmares and intrusive thoughts related to the veteran's 
POW experiences, as well as some depression and avoidance of 
large crowds, but it is not productive of more than definite 
impairment of the veteran's social and industrial 
capabilities.




CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a chronic 
disease manifested by hair loss (alopecia areata and/or 
alopecia totalis) that is well grounded.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).

2.  The schedular criteria for ratings exceeding 30 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.130, 4.132, 
Part 4, Diagnostic Codes 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.125, 4.126, 4.130, Part 4, Diagnostic Codes 9201 
through 9440 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded, which means that the evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  When such 
type of evidence is not submitted, the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
at 81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, , even if there is no evidence of 
its manifestation during service:  avitaminosis, beriberi, 
chronic dysentery, helminthiasis, malnutrition, pellagra, any 
other nutritional deficiency, psychosis, any of the anxiety 
states, dysthymic disorder or depressive neurosis, organic 
residuals of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease and peripheral 
neuropathy (except when directly related to infectious 
causes).  See, 38 U.S.C.A. § 1112(b) (West 1991), and 
38 C.F.R. §§ 3.307(a)(5), 3.309(c) (1998).
 
VA regulation also provides that, where disability 
compensation is claimed by a former POW, omission of history 
or findings from clinical records made upon repatriation is 
not determinative of service connection, particularly if 
evidence of comrades in support of the incurrence of the 
disability during confinement is available.  Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304 (e) (1998).

First Issue
Entitlement to service connection for a chronic disease 
manifested by
hair loss (alopecia areata and/or alopecia totalis):

The record, which includes the transcript of a March 1997 RO 
hearing, reveals the veteran's contentions to the effect that 
he started losing his body hair during service in the 1940's, 
while being held in captivity by the Germans as a POW, and 
that a doctor told him that this condition might be secondary 
to either a protein deficiency (i.e., malnutrition while 
being a POW) or his "nerves," or to both.

The few available service medical records, which basically 
consist of the reports of the veteran's medical examinations 
for induction and separation dated in March 1944 and November 
1945, respectively, reveal no evidence of any hair loss 
during service, as well as normal clinical evaluations of the 
veteran's skin on both occasions.  Similarly, a review of the 
following post-service medical records reveals no evidence of 
complaints or objective findings of any hair loss:  the 
report of a January 1947 VA medical examination, the report 
of a September 1947 private medical examination, two private 
medical statements also dated in September 1947, the reports 
of a September 1947 VA medical examination and the reports of 
VA general medical, peripheral vascular and neuropsychiatric 
examinations that were conducted in September 1957.  In fact, 
the report of the September 1957 VA neuropsychiatric 
examination reveals that the veteran did have hair at that 
time, although it was "graying" already, which, according 
to the examiner, made the veteran look somewhat older than 
his stated age.

The earliest and only competent medical evidence in the 
record reflecting the manifestation of any degree of 
alopecia, or hair loss, is contained in the reports of
VA medical examinations that were conducted in August 1996 
and March 1997, more than 50 years after the veteran's 
separation from active military service.  According to the 
first report, which reflected a POW medical examination, the 
veteran complained of "defused" hair loss, which he had 
developed after returning in the 1940's from a POW camp.  The 
examiner noted that the veteran had lost "a great deal of 
hair with regard to his complete hair loss on the scalp and 
moderate with regard to the perineal area and chest" and 
listed the impression as follows: "Alopecia areata which by 
his report began after his POW.  Question of protein 
malnutrition.  He does not have alopecia totalis.  There is 
some anterior chest hairs but again his hair distribution is 
markedly decreased."
 
According to the report of the March 1997 VA medical 
examination, which was conducted by a dermatologist, the 
veteran provided the following history:  "My hair started 
coming out in my comb and then in wads.  Hair came out all 
over my body.  This all happened when I was in prison camp.  
They say it was from low protein."  The examiner noted that 
the veteran had alopecia totalis, with no axillary, pubic or 
extremities hair and only a few "straggler" hairs over the 
chest and beard.  No other lesions were noted and alopecia 
totalis was diagnosed.

As can be noted from the discussion of the provisions of 
§ 3.309(c) above, alopecia areata and alopecia totalis are 
not diseases presumptively associated, for VA purposes, with 
a claimant's having been a POW during service.  Consequently, 
the benefit sought on appeal in this case cannot be granted 
on a presumptive basis.  It still needs to be determined, 
however, whether direct service connection is warranted.

As shown above, the Caluza criterion of a present disability 
has been met in the present case, as it has been shown that 
at least two types of alopecia (alopecia areata and alopecia 
totalis) have been diagnosed.  The record is, however, devoid 
of competent medical evidence showing that that disease had 
its onset during service or that, at least, it is causally 
related to service.  As previously discussed, no evidence of 
any hair loss was reported in the veteran's report of medical 
examination for separation nor in the several VA and private 
medical records that were produced between January 1947 and 
September 1957 and it was not until August 1996, when more 
than 50 years had elapsed after the veteran's separation from 
active military service, that the first diagnosis of alopecia 
was recorded.

The Board certainly is aware of the August 1996 VA diagnosis 
that included a comment to the effect that there was a 
"question" regarding protein malnutrition, an apparent 
reference to a possible nexus between POW-related 
malnutrition and the current disability.  This diagnosis is 
not enough, however, to lead the Board to find that the nexus 
criterion has been met in the present case as the statement 
is, at most, merely speculative, because it was based on the 
history provided by the veteran and there is no evidence that 
the veteran had any type of hair loss before August 1996, 
much less 50-plus years prior to August 1996.  In this 
regard, the reader is referred to the Court's decision in 
Swan v. Brown, 5 Vet. App. 229 (1993), in which the Court 
held that a physician's diagnosis based on facts alleged by 
the veteran 20 years after service did not establish a well-
grounded claim.  

The absence of competent medical evidence of the 
manifestation of a chronic disease manifested by hair loss 
during service and of a nexus, or causal relationship, 
between the diagnosed alopecia aerata and/or alopecia totalis 
and service leaves the Board with no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim for service connection that is well grounded.  
The claim has failed and, as such, has to be denied.

Finally, the Board must also note that the veteran has not 
reported that any competent evidence not yet of record exists 
that, if obtained, would establish a well-grounded claim for 
service connection for a chronic disease manifested by hair 
loss (alopecia areata and/or alopecia totalis).  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to a disability evaluation in excess of 30 
percent for PTSD:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised in November 1996, after the veteran had filed his 
claim for an increased rating for PTSD.  The newly-revised 
regulations now provide a single set of rating criteria, 
codified at § 4.130, to be applied to all service-connected 
mental disorders.  They now require, among other things, that 
psychiatric diagnoses conform to the provisions of the most 
recent (fourth) edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS ("the DSM IV").  See, 38 C.F.R. § 4.125(a) 
(1998).

An appellant has the right to have his or her claim for an 
increased rating reviewed under the most favorable version of 
the applicable regulations whenever those regulations are 
revised while the appeal is pending.  See, in this regard, 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In the 
present case, the record shows that the RO has reviewed this 
claim under both sets of the applicable regulations, i.e., 
both the set containing the rating criteria that was in 
effect prior to the November 1996 revision (codified at 38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996), 
hereinafter referred to as "the old regulations") and the 
set that contains the rating criteria that came in effect 
following that revision (codified at 38 C.F.R. § 4.130, Part 
4, Diagnostic Codes 9201 through 9440 (1998), hereinafter 
referred to as "the new regulations").  The discussion that 
follows reflects the Board's review of the claim under both 
sets of regulations, too.

Under the old regulations, the current 30 percent rating is 
warranted when there is evidence of definite impairment in 
the veteran's ability to establish or maintain effective and 
wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new regulations, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 
through 9440 (1998).

Under the old regulations, a 50 percent rating is warranted 
when the individual's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new regulations, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 through 9440 
(1998).

Under the old regulations, a 70 percent rating is warranted 
when the individual's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new regulations, a 70 percent rating is warranted 
when the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Codes 9201 through 9440 (1998).

Under the old regulations, a 100 percent (total) rating is 
warranted when the  attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when the individual has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new regulations, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 through 9440 
(1998).

Additionally, according to the old regulations, the severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are the time lost from gainful work and the 
decrease in work efficiency.  The rating board must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. 38 C.F.R. § 4.130 (1996).

Also, according to the new regulations, the evaluation of a 
mental disorder should include consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission and the rating 
assigned should be based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Also, while the extent of social 
impairment is to be considered, it should not be the only 
basis for a higher rating.  38 C.F.R. §§ 4.125(a), 4.126(a), 
(b) (1998).

At the outset, it must be noted that, in evaluating the 
merits of the present claim for an increased rating and, 
pursuant to the above holding by the Court in Francisco, the 
Board has reviewed all the evidence of record (to include the 
veteran's testimony at the March 1997 RO hearing) but has 
placed more emphasis on the medical evidence that was most 
recently produced, which basically consists of the reports of 
the August 1996 VA POW medical examination, the report of a 
VA mental disorders examination also conducted in August 1996 
and the report of an April 1997 VA mental disorders 
examination, as this is the evidence that provides an 
accurate description of the current severity of the service-
connected PTSD.

The report of the August 1996 VA POW medical examination 
basically reveals that the veteran complained of anxiety and 
PTSD and refers the reader to the report of the mental 
disorders examination of the same date, according to which 
the veteran said that, after his discharge, he worked 
continuously for 53 years at a local coat hanger 
manufacturing plant, where he still continued to work part-
time as a supervisor.  He reported frequent dreams of events 
that occurred while he was a POW, a time during which he was 
constantly under the threat of being shot.  He recalled 
fellow soldiers being shot and his having on a daily basis to 
bury one or two comrades who had died of malnutrition.
 
The above report also reveals that the veteran complained of 
problems with his memory, which appeared to be getting worse 
as he got older.  He also complained of loss of appetite and 
anxiety and said that he withdrew from crowds socially, as 
they made him nervous.  However, he denied crying spells, 
thoughts of suicide, hallucinations, improbable beliefs and 
any difficulty with work and, in this regard, said that he 
was able to get along with his co-workers "without any 
trouble."

According to the above report, the veteran was alert and 
oriented, appropriately dressed for his age and climate and 
had good grooming and hygiene.  His attitude was pleasant and 
cooperative and he had an expanded range of affective 
responses which were appropriately related to thought 
content.  In fact, whenever the topic was related to his 
military experiences, he would become very sad, would start 
weeping and the examiner would have to change the subject in 
order for him to regain his composure.  His affective 
responses were intensely related to thoughts pertaining to 
his POW experiences, his thinking was goal-directed and he 
was able to express thoughts and feelings without difficulty.  
He denied any delusional thinking, was able to set 
priorities, make appropriate decisions to common problems of 
daily living and perform simple mental calculations and did 
not appear to require any assistance in managing his 
financial affairs.

The above report also reveals the examiner's comment to the 
effect that the veteran stated that he tried to keep busy in 
order to avoid the intrusive thoughts of events that occurred 
while he was a POW.  The diagnosis was listed as PTSD, 
moderate in severity, with symptoms primarily interfering 
with his sleep, ability to attend social activities where 
crowds were and intrusive thoughts of experiences as a POW.

The record shows that, based on the above medical evidence, 
the RO increased the rating for the service-connected PTSD, 
in a November 1996 rating decision, from noncompensable to 10 
percent disabling.

At the March 1997 RO hearing, the veteran said that he had 
nightmares and that he avoided war movies and crowds.  He 
also said that he went to church part of the time, that he 
had friends to talk to, that he went fishing whenever he had 
a chance, that he had seen very little, if any, change in his 
nervous condition over the last few years, that he had not 
seen any change in his nervous problems after his retirement 
from full-time work in 1988 and that he had last worked two 
weeks before, as he currently worked part-time occasionally 
"to relieve one for vacation or something."

According to the report of the April 1997 mental disorders 
examination, the veteran described horrendous experiences 
related to his period of combat duty, especially while being 
a POW, including having his life threatened, seeing 
colleagues being shot and seeing other members in the 
concentration camp die.  He claimed that, during his 
captivity, his bodyweight dropped from 175 to 95 lbs., that 
he lost all his body hair and that, currently, he continued 
to be bothered with the residuals of frostbite.  Since his 
return from service, he had worked throughout the years as a 
supervisor at a coat hanger factory, a job that he said he 
could do only because its responsibilities were minimal.  He 
also said that if he had had to return to the production 
line, he would never had been able to handle the stress.  
Currently, he continued to work, albeit on a part-time basis, 
because he simply could not stay at home without getting very 
nervous.

The above report also reveals that the veteran's primary 
complaint related to service was his nightmares, which he 
would reportedly have once or maybe several times every week.  
He tried to keep busy during the day to keep the thoughts off 
of World War II and continued to be unable to be around 
crowds and therefore still avoided activities that he loved 
such as football games.  He did like to fish but his wife 
would not let him go alone fearing that he might get too 
nervous and that something would happen to him.  He worried a 
lot about such things as his bills, ruminated some about why 
he survived while one close buddy did not and avoided war-
related material, as this would precipitate nightmares.  He 
used to think about suicide to rid himself from the symptoms 
but had eventually decided against it after his brother-in-
law committed suicide.

According to the above report, the veteran arrived on time 
and appeared younger than his stated age of 76.  On 
examination, he was noted to be mildly to moderately anxious 
with some pressure to his speech.  He reported periodic 
depression which he fought by getting busy, denied and was 
found to have no suicidal or homicidal ideation and, while he 
complained of some forgetfulness, he had no difficulty with 
money management and was well oriented.  He was not psychotic 
and his judgment seemed adequate.  Moderate PTSD was 
diagnosed and a global assessment of functioning (GAF) score 
of 55 was assigned.

The record shows that, based on the above testimonial and 
medical evidence of March and April 1997, the RO increased 
the rating for the service-connected PTSD, in a May 1997 
rating decision, from 10 to 30 percent disabling. 

The Board finds that the schedular criteria for ratings 
exceeding 30 percent have not been met under either set of 
regulations, as it has not been shown that the veteran's 
social and industrial impairment is considerable, severe or 
total or that the symptomatology described above for ratings 
exceeding 30 percent under the new regulations is currently 
manifested.  In this regard, it is noted that, as discussed 
above, the veteran has been shown to be an alert, oriented 
and groomed individual with adequate judgment and goal-
directed thinking and no psychosis, homicidal or suicidal 
ideations, delusions or hallucinations, with only current 
nightmares and intrusive thoughts related to his POW 
experiences, as well as some depression and avoidance of 
large crowds, symptomatology that clearly warrants the 
current rating of 30 percent but certainly is not enough to 
warrant a higher schedular rating under either set of 
regulations.

The Board is fully aware of the fact that the veteran is a 
former POW and that he undoubtedly had very stressful 
experiences while being held in captivity by the enemy.  
However, as shown by the discussion above, this fact has 
already been acknowledged by VA, in the form of a grant of 
service connection, and the degree of social and industrial 
impairment currently produced by the service-connected mental 
disorder is also being properly acknowledged by VA, in the 
form of the current rating of 30 percent, which is felt to be 
an adequate rating at this time.

In view of the above, the Board concludes that the 
preponderance of the evidence is against the grant of a 
rating exceeding 30 percent for the service-connected PTSD.  
The claim has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect the appealed claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action.


ORDER

1.  Service connection for a chronic disease manifested by 
hair loss (alopecia areata and/or alopecia totalis) is 
denied.

2.  A disability evaluation in excess of 30 percent for PTSD 
is denied.


REMAND

Third Issue
Entitlement to a disability evaluation in excess of 10 
percent for
residuals of bilateral frozen feet:

This issue needs additional development.  In particular, it 
is noted that the medical evidence in the record, which 
includes the reports of the VA POW medical examination of 
August 1996 and a March 1997 VA "disease of the 
arteries/veins" examination, is insufficient for rating 
purposes and that the entire matter remains to be reviewed 
under the recently-revised regulations pertaining to the 
evaluation of service-connected diseases of the arteries and 
veins.

The Court has held that VA's duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
matter on appeal is REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence submitted by the 
veteran should be associated with the 
claims folder.

The RO should also advise the veteran of 
his duty to cooperate with VA's efforts 
to develop his claim, which includes his 
duty to report to all scheduled medical 
examinations, and of the potential 
consequences of his failure to do so.

2.  The RO should then schedule the 
veteran for another special examination 
of his feet, preferably by a specialist 
in residuals of frozen feet.  This 
individual should be requested to 
thoroughly review all the pertinent 
evidence in the claims folder, to include 
the medical evidence produced since 1996 
and a copy of this remand, request any 
additional studies or tests deemed 
necessary, including X-rays of the 
veteran's feet, examine the veteran and 
thereafter submit a comprehensive and 
legible report of medical examination.

The report of medical examination should 
include, at least, a statement as to 
whether the examiner reviewed the claims 
folder prior to the examination and his 
or her opinion, for each foot separately, 
as to which of the following conditions, 
if any, is or are currently manifested, 
in addition to any pain, numbness and 
cold sensitivity or arthralgia, 
associated with the service-connected 
residuals of frozen feet:

A.  Tissue loss.

B.  Nail abnormalities.

C.  Color changes.

D.  Locally impaired sensation.

E.  Hyperhidrosis.

F.  X-Ray abnormalities such as 
osteoporosis, subarticular punched 
out lesions or osteoarthritis.

The examiner should also be asked to 
describe the current severity of the 
service-connected residuals of frozen 
feet in terms of whether there is any 
persistent moderate swelling, tenderness 
or redness in either foot, as well as 
whether there is any toe missing in 
either foot.

The examiner should also be asked to 
thoroughly explain the rationale for all 
of his or her opinions in the report of 
medical examination.

3.  After the RO is satisfied that all 
the above actions have been fully 
completed and the requested report has 
been made part of the record, the RO 
should review the appealed claim for an 
increased rating for the residuals of 
frozen feet under both sets of the 
applicable VA regulations (i.e., those in 
effect prior to the recent  revision of 
1998 and those in effect afterwards) and 
re-adjudicate the claim under the set of 
regulations that is more favorable to the 
veteran.  The re-adjudication of this 
matter should also reflect the RO's 
consideration of the question of whether 
an extra-schedular rating is warranted in 
the present case.

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).  The RO hereby is also 
requested to afford expeditious treatment to the claim hereby 
being remanded, as the law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 1991) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

